Title: From George Washington to Elizabeth Parke Custis, 10 February 1796
From: Washington, George
To: Custis, Elizabeth Parke


          
            My dear Betsey
            Philadelphia 10th Feby 1796
          
          I have obeyed your injunction in not acknowledging the receipt of your letter of the first instant until I should hear from Mr Law. This happened yesterday—I therefore proceed to assure you—if Mr Law is the man of your choice, of wch there can be no doubt, as he has merits to engage your affections, and you have declared that he has not only done so, but that you find, after a careful examination of your heart, you cannot be happy without him—that your alliance with him meets my approbation. Yes, Betsey, and this approbation is accompanied with my fervent wishes that you may be as happy in this important event as your most sanguine imagination has ever presented to your view. Along with these wishes, I bestow on you my choicest blessings.
          Nothing contained in your letter—in Mr Laws—or in any other from our friends intimate when you are to taste the sweets of Matrimony—I therefore call upon you, who have more honesty than disguise, to give me the details. Nay more, that you will relate all your feelings to me on this occasion: or as a Quaker would say “all the workings of the spirit within.”
          This, I have a right to expect in return for my blessing, so promptly bestowed, after you had concealed the matter from me so long. Being entitled therefore to this confidence, and to a compliance with my requests, I shall look forward to the fulfilment of it.
          If after marriage Mr Laws business should call him to this City, the same room which Mr Peter & your sister occupied will accomodate you two; and it will be equally at your service.
          You know how much I love you—how much I have been gratified by your attentions to those things which you had reason to believe were grateful to my feelings. And having no doubt of your continuing the same conduct, as the effect will be pleasing to me, and unattended with any disadvantage to yourself—I shall remain with the sincerest friendship, & the most Affectionate regard always yours
          
            Go: Washington
          
         